Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
1.	Claims 1-2, 4, 7-11, 13, 15-19, 21-26 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims as proposed during the interview on 5/11/2021 and further discussed in the response to arguments section in the Advisory Action mailed on 5/11/2021, to place the application in condition for allowance. 
	Regarding amended Claim 1, closest prior art of record Gross et al. (US 2016/0229552, IDS Document) discloses a fastening system for an assembly (Figures 1-2) comprising a first structural element made of a carbon fiber reinforced plastic (CFRP) having a first hole (comprising 20, 26 having a first hole, Figure 2) and a second structural element having a second hole aligned with the first hole of the first structural element (comprising 32 having a second hole aligned with the first hole, Figure 2), the fastening system comprising: 
a fastener (comprising 34, Figure 2) comprising a head (36, Figure 2), a mating portion (comprising threaded portion 40, Figure 2), and a shank extending between the head and the mating portion (comprising 38, Figure 2), at least the mating portion and the shank insertable into the first hole and the second hole (Figure 2); 
an electrically conductive coating formed on the shank of the fastener (comprising slurry or paste-like mixture applied to the shank, Figure 2, Paragraph 33, 
an electrically conductive gap filler applied to a sidewall of the first hole in the first structural element (comprising slurry or paste-like mixture applied to sidewall of the structural elements, Figure 2, Paragraph 9, “…..The method further includes the step of applying the slurry onto ……. onto at least a portion of the at least of the portion of the plurality of fibers”; Paragraph 31, “….metal structure 56 is applied in a slurry or paste-like consistency ………… to rough surfaces 48, 50 and 52 and surface 62”; Paragraph 33). 
Gross does not disclose the electrically conductive gap filler comprising a low melting alloy (LMA) one or more metals made from the group consisting of bismuth, indium, tin, nickel, zinc, or combinations thereof, and having particles that are deposited into crevices in the sidewall (Gross discloses the gap filler comprises an alloy in a slurry or paste like consistency that conforms to the shape of the gap when cured), in combination with the other recited elements of the fastening system of Claim 1, therefore allowable.  Claims 2, 4, 7-9, 22-23 depend from Claim 1.  
Claim 10 recites a structural assembly comprising the structural elements as recited in the preamble and a fastener as recited in Claim 1, including the allowable feature, therefore allowable for the same reasons as for claim 1,  Claims 11, 13, 15-16, 24-26 depend from Claim 10.
Claim 17 recites a method corresponding to the fastening system of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 18-19, 21 depend from Claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/28/2021